Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 29, 2017                                                                                         Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
  156013 (40)                                                                                          Richard H. Bernstein
                                                                                                              Joan L. Larsen
                                                                                                           Kurtis T. Wilder,
                                                                                                                       Justices
  JAMES ARTHUR STEVENS,

                Plaintiff-Appellant,

  v                                                                  SC: 156013
                                                                     COA: 335476
  GUS HARRISON CORRECTIONAL                                          Lenawee CC: 16-005581-AH
  FACILITY WARDEN,

             Defendant-Appellee.
  ___________________________________

                  On order of the Chief Justice, the motion to waive fees is considered and it
  is DENIED because MCL 600.2963 requires that a prisoner pursuing a civil action be
  liable for filing fees.
                  Within 21 days of the certification of this order, plaintiff shall pay to the
  Clerk of the Court the initial partial filing fee of $121.00, shall submit a copy of this
  order with the payment, and shall refile the copy of the pleadings which is being
  returned with this order. Failure to comply with this order shall result in the appeal not
  being filed in this Court.
                  If plaintiff timely files the partial fee and refiles the pleadings, monthly
  payments shall be made to the Department of Corrections in an amount of 50 percent of
  the deposits made to plaintiff’s account until the payments equal the balance due of
  $254.00. This amount shall then be remitted to this Court.
                  Pursuant to MCL 600.2963(8) plaintiff shall not file further appeals in civil
  actions in this Court until the entry fee in this case is paid in full.
                  The Clerk of the Court shall furnish two copies of this order to plaintiff and
  return plaintiff’s pleadings with this order.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 29, 2017
          jam
                                                                                Clerk